Citation Nr: 0502746	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-18 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The veteran served on active duty from July 1959 to September 
1967, and from December 1970 to October 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  In a February 1992 rating decision the RO denied a claim 
for service connection for high blood pressure.

2.  Evidence added to the record since the February 1992 
rating decision is either cumulative or redundant of the 
evidence of record at the time of the 1992 decision or does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has not been submitted, and a claim 
of entitlement to service connection for hypertension may not 
be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA as 
it applies to his claim by correspondence dated in September 
2002.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the September 2002 VCAA notice letter generally 
informed the veteran of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the May 
2003 statement of the case.  In light of the actual notice 
provided, the Board finds that any content deficiency in the 
September 2002 notice letter was non-prejudicial error.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notice.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  However, the VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  Regulations adopted by 
VA implementing the VCAA include changes to the standard for 
determining new and material evidence and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.

In this case, the veteran's service medical records are on 
file and there is no indication of any outstanding pertinent 
medical evidence, or any indication that outstanding Federal 
department or agency records exist that should be requested.  
38 U.S.C.A. § 5103A(d).  Thus, given the facts of this case, 
the Board concludes that there is no reasonable possibility 
that any further assistance to the veteran would aid in 
substantiating his claim.  

The Board concludes that the duty to notify and the duty to 
assist provisions of the VCAA have been fulfilled.

Legal Criteria.  Recent amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of the term "new and material 
evidence" apply to any claim to reopen a finally decided 
claim received on or after August 29, 2001.  The veteran's 
claim in the present case was received in August 2002.  
Therefore, the new amendments are applicable to the veteran's 
claim.

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004). 

Evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to VA.  Anglin v. West, 203 
F.3d 1343 (2000).  The credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual Background.  Service medical records for the veteran 
reflect that prior to 1982 recorded blood pressures readings 
were within normal limits.  When the veteran was examined in 
July 1982 for retirement purposes, his blood pressure was 
128/80 and the veteran indicated that he did not have a 
history of high blood pressure.  EKG findings were abnormal, 
indicating "possible RVM," and the veteran was referred for 
additional testing.  In August 1982 the veteran underwent a 
Graded Exercise Test.  Blood pressure was 124/88.  During 
exercise on a treadmill, blood pressure readings of 160/90 at 
3 minutes, 180/90 at 6 minutes, 190/100 at 9 minutes and at 
12 minutes were recorded.  Blood pressure was 150/80 at 2 
minutes after exercise testing and 130/82 at 4 minutes after 
exercise.  The examiner stated that the results of the 
testing were "normal exercise response" and that the 
veteran was cleared to participate in the Army's Physical 
Fitness Training Program. 

The veteran's original claim for compensation was received in 
May 1991.  The disabilities for which the claim was made 
included high blood pressure.

VA examination for disability evaluation purposes in November 
1991 revealed blood pressure readings of 150/98, 154/98, and 
156/100.  Arterial hypertension was diagnosed.

In a February 1992 rating decision the RO denied service 
connection for high blood pressure.  By a letter dated that 
same month, the RO notified the veteran that his claim for 
service connection for high blood pressure had been denied.  
The veteran did not appeal that determination and it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2004).

In August 2002 the veteran filed a claim to reopen his claim 
for service connection for high blood pressure.  

VA outpatient treatment records added to the claims folder 
after the February 1992 decision reflect that when the 
veteran was seen in February 1990 for a cold with a 
persistent cough his blood pressure was found to be 140/100.  
High blood pressure was noted.  When he was again seen in 
March 1990, his blood pressure was 160/100.  He was referred 
to the nutrition clinic and placed on a diet.  In May 1990 it 
was noted that he had lost weight and his blood pressure was 
within desirable levels at 140/90.  In July 1990, it was 
noted that his blood pressure was much better at 120/80.  In 
November 1990, the veteran requested evaluation and 
medication for high blood pressure.  Examination revealed 
blood pressure of 140/105 and medications were prescribed.  
In May 1991, a diagnosis of arterial hypertension, 
controlled, was noted.

At a September 2003 personal hearing at the RO, the veteran 
testified that he had high blood pressure in service.  It 
bothered him constantly after service.  He testified that 
high blood pressure was noted when he was examined in 1982 
prior to his retirement from service.  When questioned by the 
hearing officer, he stated that he first began to receive 
treatment for high blood pressure in 1991.  At that time he 
went to the VA clinic because, "my face reddened."  "And I 
went for one thing, and found I also had high blood 
pressure."

Analysis.  The evidence added to the record since the 
February 1992 rating decision includes VAMC clinical 
treatment records from 1990 to the present time, as well as 
the veteran's testimony that high blood pressure was detected 
when he was examined prior to his retirement from service in 
1982 and that he did not seek treatment for hypertension 
until 1991.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
decision is either cumulative or redundant of the evidence of 
record or does not raise a reasonable possibility of 
substantiating the claim.  While high blood pressure readings 
were recorded when the veteran was examined prior to his 
retirement from service in 1982, the readings were taken 
during exercise testing on a treadmill and were noted to be a 
normal response to the exercise.  Hypertension was not noted.  
The medical records added to the record since the decision in 
1992 establish that hypertension was not diagnosed until 1990 
and the veteran's testimony confirms that he did not seek any 
treatment for hypertension prior to 1990, or about 8 years 
after service.  The new evidence supports the original rating 
decision denying service connection.  Inasmuch as the new 
evidence does not raise a reasonable possibility of 
substantiating the claim, it does not constitute new and 
material evidence.

As the information provided in support of the application to 
reopen the claim for entitlement to service connection for 
hypertension is not new and material, the application to 
reopen the claim must be denied.


ORDER

The appeal to reopen a claim for entitlement to service 
connection for hypertension is denied.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


